DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUYAMA (US 2011/0191266) in view of NISHITA (US 2022/0048399).
 	Regarding claim 1, MATSUYAMA discloses an information providing apparatus comprising: 
 	an acquisition part (comprising at least element 7 in Fig. 1) that acquires cost data derived based on vehicle position data indicating a position of a vehicle (cost may be the distance to travel to an electric power purchase facility position as disclosed in ¶ 0025, 0028; or cost may be the lost electric energy to travel to the electric power purchase facility as disclosed in ¶ 0037) and electric power purchase facility position data indicating a position of an electric power purchase facility (e.g., position within a radius as disclosed in ¶ 0029), the cost data indicating a cost required for the vehicle to move to the electric power purchase facility (¶ 0025, 0028, 0037), and electric power purchase price data indicating an electric power purchase price at the electric power purchase facility (¶ 0030-0032, 0044); and 
 	a providing part (comprising at least element 12 in Fig. 1) that provides information in which the cost indicated by the cost data and the electric power purchase price indicated by the electric power purchase price data are associated with one another other (e.g., associated with each other on a list as shown in Fig. 3 or on a map as disclosed in ¶ 0021, 0028, 0047).
 	MATSUYAMA fails to disclose an index obtained based on a profit which is obtained when the vehicle sells an electric power of a sellable electric power amount at the electric power purchase facility and a time required for moving to the electric power purchase facility are associated with one another.
 	NISHITA discloses an index obtained based on a profit which is obtained when the vehicle sells an electric power of a sellable electric power amount at the electric power purchase facility (¶ 0064, 0078-0086, 0094, 0107, 0246) and a time required for moving to the electric power purchase facility are associated with one another (¶ 0064, 0069, 0106, 0109, 0126, 0137, 0183; they are associated with one another for the creation of a schedule/plan).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the index as recited in order to create a charging/discharging plan at a plurality of facilities for a vehicle having a storage battery (NISHITA, ¶ 0009).
 	Regarding claim 2, MATSUYAMA discloses the providing part adds at least one of a ranking of the cost and a ranking of the electric power purchase price to the information and provides the information (¶ 0028).
 	Regarding claim 3, MATSUYAMA discloses the providing part provides the information of the electric power purchase facility located at a position where a path from the position indicated by the vehicle position data is equal to or less than a predetermined length (¶ 0029).
 	Regarding claim 4, MATSUYAMA discloses a communication part that transmits the vehicle position data and receives the electric power purchase facility position data (¶ 0024-0025, 0036).
 	Regarding claim 5, MATSUYAMA discloses an information providing method comprising: 
 	by way of a computer (7, Fig. 1; ¶ 0016, 0017, 0025), acquiring cost data derived based on vehicle position data indicating a position of a vehicle (cost may be the distance to travel to an electric power purchase facility position as disclosed in ¶ 0025, 0028; or cost may be the lost electric energy to travel to the electric power purchase facility as disclosed in ¶ 0037) and electric power purchase facility position data indicating a position of an electric power purchase facility (e.g., position within a radius as disclosed in ¶ 0029), the cost data indicating a cost required for the vehicle to move to the electric power purchase facility (¶ 0025, 0028, 0037), and electric power purchase price data indicating an electric power purchase price at the electric power purchase facility (¶ 0030-0032, 0044); and 
 	by way of the computer, providing information in which the cost indicated by the cost data and the electric power purchase price indicated by the electric power purchase price data are associated with one another (e.g., associated with each other on a list as shown in Fig. 3 or on a map as disclosed in ¶ 0021, 0028, 0047).
 	MATSUYAMA fails to disclose an index obtained based on a profit which is obtained when the vehicle sells an electric power of a sellable electric power amount at the electric power purchase facility and a time required for moving to the electric power purchase facility are associated with one another.
  	NISHITA discloses an index obtained based on a profit which is obtained when the vehicle sells an electric power of a sellable electric power amount at the electric power purchase facility (¶ 0064, 0078-0086, 0094, 0107, 0246) and a time required for moving to the electric power purchase facility are associated with one another (¶ 0064, 0069, 0106, 0109, 0126, 0137, 0183; they are associated with one another for the creation of a schedule/plan).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the index as recited in order to create a charging/discharging plan at a plurality of facilities for a vehicle having a storage battery (NISHITA, ¶ 0009).
 	Regarding claim 6, MATSUYAMA discloses a non-transitory computer-readable recording medium including a program that causes a computer (7, Fig. 1; ¶ 0016, 0017, 0025, 0030, 0053) to: 
 	acquire cost data derived based on vehicle position data indicating a position of a vehicle (cost may be the distance to travel to an electric power purchase facility position as disclosed in ¶ 0025, 0028; or cost may be the lost electric energy to travel to the electric power purchase facility as disclosed in ¶ 0037) and electric power purchase facility position data indicating a position of an electric power purchase facility (e.g., position within a radius as disclosed in ¶ 0029), the cost data indicating a cost required for the vehicle to move to the electric power purchase facility (¶ 0025, 0028, 0037), and electric power purchase price data indicating an electric power purchase price at the electric power purchase facility (¶ 0030-0032, 0044); and 
 	provide information in which the cost indicated by the cost data and the electric power purchase price indicated by the electric power purchase price data are associated with each other (e.g., associated with each other on a list as shown in Fig. 3 or on a map as disclosed in ¶ 0021, 0028, 0047).
	MATSUYAMA fails to disclose an index obtained based on a profit which is obtained when the vehicle sells an electric power of a sellable electric power amount at the electric power purchase facility and a time required for moving to the electric power purchase facility are associated with one another.
	NISHITA discloses an index obtained based on a profit which is obtained when the vehicle sells an electric power of a sellable electric power amount at the electric power purchase facility (¶ 0064, 0078-0086, 0094, 0107, 0246) and a time required for moving to the electric power purchase facility are associated with one another (¶ 0064, 0069, 0106, 0109, 0126, 0137, 0183; they are associated with one another for the creation of a schedule/plan).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the index as recited in order to create a charging/discharging plan at a plurality of facilities for a vehicle having a storage battery (NISHITA, ¶ 0009).
 	Regarding claim 7, MATSUYAMA discloses the providing part provides the information of the electric power purchase facility located at a position where a path from the position indicated by the vehicle position data is equal to or less than a predetermined length (¶ 0029).
 	Regarding claim 8, MATSUYAMA discloses a communication part that transmits the vehicle position data and receives the electric power purchase facility position data (¶ 0024-0025, 0036).
 	Regarding claim 9, MATSUYAMA discloses a communication part that transmits the vehicle position data and receives the electric power purchase facility position data (¶ 0024-0025, 0036).
 	Regarding claim 10, MATSUYAMA discloses a communication part that transmits the vehicle position data and receives the electric power purchase facility position data (¶ 0024-0025, 0036).
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 14, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 14, 2022